Citation Nr: 0945501	
Decision Date: 11/20/09    Archive Date: 12/08/09

DOCKET NO.  07-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied an increased (compensable) 
rating for service-connected bilateral hearing loss.  The 
Veteran is appealing for a higher rating.


FINDINGS OF FACT

Bilateral hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation; the Veteran has 
manifested no worse than Level II hearing acuity in his right 
ear and Level IV hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial  unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will  help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the predecisional notice letter dated in 
June 2006 substantially complied with the notice 
requirements.  The notice letter informed the claimant of 
what evidence was required to substantiate the claim and of 
the claimant's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession to the RO.  Additionally, the June 2006 
letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  All service treatment records, Social 
Security Administration records, VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  Neither the Veteran nor 
his representative had identified any outstanding medical 
records.

A VA examination with respect to the issue on appeal was 
obtained in January 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As will be discussed below, the Board finds that the 
VA examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record, considers the Veteran's complaints and 
personal statements. and fully addresses the rating criteria 
that is relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with an SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  

II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of the disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable evaluation for 
bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  

On the Veteran's VA examination in January 2007, the 
audiological evaluation revealed right ear auditory 
thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz 
as 25, 20, 60 and 55.  For the left ear, auditory thresholds 
in the same frequencies were recorded as 25, 55, 60 and 70.  
The average pure tone threshold was 40 in the right ear and 
52.5 in the left.  Speech recognition ability was 90 percent 
in the right ear and 82 percent in the left.  

The evidence shows that the Veteran also underwent an 
audiological examination at a private treatment facility in 
September 2007.  However, the Board notes that the 
audiological examination report did not provide an 
interpretation of the audiometric readings contained in the 
graphs.  38 C.F.R. § 3.385.  The Board is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

In determining whether there has been an increase in the 
Veteran's hearing loss, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).  Since the Board 
can not interpret pure tone threshold results, and the 
September 2007 report did not provide an explanation of the 
audiometric readings, no weight can be placed on the private 
opinion when determining whether there has been an increase 
in the Veteran's hearing loss.  

Based on the January 2007 VA examination, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for bilateral hearing loss.  In 
this regard, the findings in the January 2007 VA examination 
report, when applied to the above cited criteria, translate 
to a numeric designation showing no more than level II in the 
right ear under 38 C.F.R. § 4.85, Table VI, and no more than 
level IV in the left ear under 38 C.F.R. § 4.85, Table IV.  
When those values are applied to Table VII, it is apparent 
that the noncompensable evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects 
his bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.  Such results support the assignment of a 
noncompensable disability rating under 38 C.F.R. § 4.85, 
Table IV and VII.  

The Board has also considered whether a compensable 
evaluation for hearing loss is warranted under 38 C.F.R. § 
4.86.  However, during his examinations, the Veteran's 
disability did not meet the requirements of 38 C.F.R. § 4.86.  
In this regard, the Veteran did not have puretone thresholds 
of 55 decibels or more at each of the frequencies of 1000, 
2000, 3000 and 4000 hertz or a puretone threshold of 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz.  As such, it is apparent that the currently 
assigned noncompensable disability evaluation for the 
Veteran's bilateral hearing loss is accurate and 
appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).  

Additionally, as the record contains no evidence showing that 
the Veteran was entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable (0 percent) disability evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the January 2007 VA examination merely noted 
that the Veteran's greatest difficulty had to do with 
localizing sound sources.  He was unable to identify a 
situation that was causing his greatest difficulty.  However, 
to the extent that the January 2007 examination report did 
not include a discussion of the effects of the Veteran's 
hearing loss disability on occupational functioning and daily 
life, the Board finds no prejudice to the Veteran as a result 
of this omission.  Indeed, neither the Veteran nor his 
representative have alleged such prejudice.  Moreover, the 
evidence does not show, and it has not been contended, that 
the Veteran's hearing loss disability, to include his 
difficulty in localizing sounds, has resulted in marked 
interference with employment or activities of daily life.  
Thus, any error on the part of the January 2008 VA examiner 
in failing to address the effects of the Veteran's hearing 
loss disability on occupational functioning and daily life in 
the examination report is harmless.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers loss of hearing acuity and degradation of speech 
discrimination.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the Veteran's bilateral hearing 
loss itself markedly impacted his ability to obtain or 
maintain employment.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that the Court has recently held 
that a request for a total disability evaluation based on 
individual unemployability, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record. See 
Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. 
Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, 
the holding of Rice is inapplicable since the evidence of 
record contains no indication that the Veteran has been 
rendered unemployable by his hearing loss disability.  
Records from the Social Security Administration show that the 
Veteran's unemployment is the result of a non-service 
connected psychiatric disorder.  The Veteran does not contend 
otherwise.  Indeed, the Veteran has at no time alleged that 
his hearing loss disability has caused his unemployment.


ORDER

A compensable disability rating for service-connected 
bilateral hearing loss is denied



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


